Case: 12-10578       Document: 00512103236         Page: 1     Date Filed: 01/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 7, 2013
                                     No. 12-10578
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

STANLEY WAYNE STEPHENS, also known as Stanley J. Stevens,

                                                  Petitioner - Appellant

v.

THE STATE OF TEXAS,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-249


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Stanley Stephens appeals the dismissal of his petition for a writ of
mandamus, which he filed while detained at the Tarrant County jail. The
district court determined that Stephens had not paid a $150 monetary sanction
imposed in a prior case, and it dismissed Stephens’ mandamus petition because
it had been filed in violation of the standing sanction order.
       Stephens raises a number of claims for relief based on his arrest,
detention, and prosecution. Nonetheless, he does not dispute the district court’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10578     Document: 00512103236     Page: 2   Date Filed: 01/07/2013

                                  No. 12-10578

determination that he has not paid the monetary sanction, nor does he contend
that his mandamus petition is not subject to the preclusion order set forth in the
prior case. Stephens has failed to show that the district court abused its
discretion in dismissing his action for failure to comply with the standing
sanction order. See Gelabert v. Lynaugh, 894 F.2d 746, 747-48 (5th Cir. 1990).
      AFFIRMED.




                                        2